Case 4:20-cv-00029-MFU-RSB Document 71 Filed 05/18/21 Page 1 of 11 Pageid#: 317




                            IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF VIRGINIA
                                     DANVILLE DIVISION


 ELDRIDGE ROOSEVELT MEEKS, III,                               )
     Plaintiff                                                )
                                                              )
 v.                                                           )       CASE NO. 4:20-cv-00029
                                                              )
 THE CITY OF DANVILLE, et al,                                 )
      Defendants.                                             )



         PLAINTIFF’S MEMORANDUM IN SUPPORT OF HIS MOTION EXCLUDE
                 CERTAIN TESTIMONY OF BRYAN CHILES CENTER
          COMES NOW the Plaintiff, Eldridge Roosevelt Meeks, III (“Mr. Meeks”), by counsel, to

 tender this Memorandum in Support of the accompanying Motion to Exclude the Testimony of

 Bryan Chiles to-wit

                                                  SUMMARY

          This case centers around the injuries that Mr. Meeks sustained after being electrocuted

 with a Taser. Bryan Chiles is employed by Axon Enterprise, Inc. (formerly Taser International,

 Inc.) in Scottsdale, Arizona and has been retained by the defendants as an expert to testify

 regarding the circumstances of the deployment of the Taser that was deployed by defendant

 Jacob Amos during the apprehension of Mr. Meeks. Based upon his report1, it is expected that

 Mr. Chiles will be expected to testify regarding his opinions or conclusions in three subject areas:

      1. That the data obtained from Amos’ Taser supports the conclusion that Mr. Meeks was not

          electrocuted by the device.

 1    A copy of the report (with attachment, including CV) is attached hereto and incorporated herein as EXHIBIT A
      for the sole purpose of supporting the accompanying motion.
Case 4:20-cv-00029-MFU-RSB Document 71 Filed 05/18/21 Page 2 of 11 Pageid#: 318




     2. That the audio recording taken from the Officer Amos’ body-worn camera supports his

         opinion that Mr. Meeks was not electrocuted by the device.

     3. That the data Mr. Chiles obtained during a re-creation of a missed shot in a “laboratory”

         in the offices of Axon International, Inc. supports the conclusion that Mr. Meeks was not

         electrocuted by the device.

         The Plaintiff issued and served a subpoena duces tecum upon Axon Enterprise, Inc. and,

 although Axon did not respond completely, the data that it did provide undermines Mr. Chiles’

 conclusions with regard to these subject areas.

         Mr. Chiles has an Associates Degree and has worked as an electronics technician on

 Tasers for years. Mr. Meeks does not challenge Mr. Chiles qualifications as an expert in the

 inner workings and electronics of Taser devices, but instead objects to his testimony with regard

 to his above-referenced conclusions on the grounds that they are not based on scientifically valid

 reasoning as applied to the facts of this case. As an expert engineer testifying regarding

 electronics, the admission of Mr. Chiles’ testimony is subject to analysis under Daubert v.

 Merrell Dow Pharmaceuticals Inc., 509 U.S. 579 (1993) and Kumho Tire Co. v. Carmichael 526

 U.S. 137 (1999) In each of these three subject areas, the Daubert standard is not met.


 I. THE DATA DOWNLOADED FROM THE TASER2

         Tasers can be used in two different modes. “Dart mode” or “probe mode” is used to

 subdue subjects by Neuromuscular Incapacitation (“NMI”). NMI occurs when electricity causes

 certain muscles to involuntarily contract, thereby incapacitating a subject. In dart mode, two
 2   The term Taser applies to a series of weapons manufactured by Axon Enterprise, Inc. and has been adopted
     colloquially to apply to all manner of electrically conducted weapons. For the purpose of this motion, the word
     “Taser” (unless otherwise indicated) is used to mean the Taser X26P weapon that was deployed by Jacob Amos

                                                         -2-
Case 4:20-cv-00029-MFU-RSB Document 71 Filed 05/18/21 Page 3 of 11 Pageid#: 319




 barbed darts are expelled from the Taser when the trigger is pulled and carry conductive wires

 behind them. If the darts hit a subject, high voltage electrical pulses travel from the Taser,

 through one of the wires and its dart, through the body of the subject, and back to the Taser

 through the other dart and wire, thereby completing and electrical circuit.. If one or both the

 darts are close enough to the subject’s body, without actually touching the subject, the electricity

 can “arc” through clothing and even the air, thereby completing the circuit. If either or both of

 the darts entirely miss the subject and are not close enough to complete the circuit by arcing, then

 the circuit is not completed and no NMI occurs. The second mode is called “drive stun.” During

 a drive stun, the cartridge carrying the Taser’s darts is removed, thereby exposing the electrodes

 on the front of the body of the Taser. Electricity arcs in between these electrodes when the

 trigger is pulled and the officer drives the electrodes directly into the body of a subject. Drive

 stuns do not cause NMI; they instead only cause pain and are used not to incapacitate a subject,

 but instead to coerce compliance. In this case, Officer Amos deployed his Taser in dart mode.

        A typical deployment of a Taser in dart mode lasts five seconds, and this is how long the

 deployment in this case lasted. Every deployment of a Taser consists of a series of electrical

 pulses that are delivered by the Taser across it discharge electrodes. The pulses vary in duration,

 voltage and current based on various conditions and controls. Data from each pulse, including

 the amount of charge and voltage, are recorded internally inside the Taser and can be

 downloaded to a computer from the device. Axon Enterprises, Inc. provides software that can

 graph and display this and other data from the Taser. Pertinent to this motion are graphs called

 “Pulse Log Graphs.” It is possible to use the Axon software to generate a unique pulse log graph

 for each deployment. The data from the Taser deployed by Jacob Amos against Mr. Meeks was



                                                  -3-
Case 4:20-cv-00029-MFU-RSB Document 71 Filed 05/18/21 Page 4 of 11 Pageid#: 320




 downloaded and a pulse graph of the deployment was generated and is included in Mr. Chiles’

 report.

           Mr. Chiles’ report regarding the interpretation of this pulse log graph is self-contradictory.

 On page 9 of his report, which deals with the general use of pulse log graphs, he states that

 “Pulse Logs alone do not indicate whether an activation was effective or not” and that the pulse

 logs cannot indicate with “certainty that whether a discharge was through probes of the cartridge

 or directly to the load in a drive- (contact or touch) stun method.” In his discussion of the pulse

 log graph of the data taken from the Taser used against Mr. Meeks, Mr. Chiles writes on page 14

 of his report that the Taser was discharged in a manner consistent with “discharging into tissue”

 during the first second of the five second deployment. In his discussion of the pulse logs

 rendered from data taken from the Taser, Mr. Chiles makes no finding, reaches no conclusion and

 offers no opinion that the pulse log graph of the data supports any conclusion that the Taser did

 not discharge into Mr. Meeks.

           Notwithstanding all of the above, in discussing the audio recording of the deployment

 later in his report, Mr. Chiles writes that the audio recording is “[c]onsistent with the pulse graph

 showing that there was not an electrical connection to Mr. Meeks…” This conclusion finds no

 support anywhere in his report and, as noted above, is directly contradicted by his observation

 that the data is consistent with a discharge into tissue.

           These inherent contradictions in his report alone render Mr. Chiles’ testimony on the

 subject of the interpretation of the Taser data unreliable, as does his admission that the data was

 consistent with a discharge into tissue. An analysis of the Daubert factors confirms this

 unreliability. Addressing these factors in order:


                                                    -4-
Case 4:20-cv-00029-MFU-RSB Document 71 Filed 05/18/21 Page 5 of 11 Pageid#: 321




    1. WHETHER THE THEORY OF TECHNIQUE IN QUESTION CAN AND HAS
       BEEN TESTED.
        The only information provided in Mr. Chiles’ report is that pulse log graphs cannot be

 used to assess whether or not NMI occurred or even whether or not a Taser deployed into flesh or

 water. There is absolutely no information given regarding the testing of any theory that supports

 his conclusion that the pulse log graphs show that Mr. Meeks was not exposed to electricity by

 the Taser.

    2. WHETHER IT HAS BEEN SUBJECTED TO PEER REVIEW AND
       PUBLICATION
        As above, Mr. Chiles report is self-contradictory and contains no reference to any peer-

 reviewed publications to support his conclusion.

    3. ITS KNOWN ERROR OR POTENTIAL RATE

        The only discussion of error in Mr. Chiles report regarding the interpretation of pulse log

 graphs are the statements that they cannot be used to reach the conclusion he reached; namely

 whether or not a particular Taser deployment was effective or not. The report includes no

 mention of errors associated with measurement of the data by the Taser or errors associated with

 the analysis of the data.

    4. THE EXISTENCE OR MAINTENANCE OF STANDARDS

        The report is silent with regard to standards or controls

    5. WHETHER IT HAS ATTRACTED WIDESPREAD ACCEPTANCE WITHIN A
       RELEVANT SCIENTIFIC COMMUNITY
        Again, the report is devoid of any scientific support whatsoever and Mr. Chiles reaches a

 conclusion that is directly prohibited by the limitations he provided.



                                                 -5-
Case 4:20-cv-00029-MFU-RSB Document 71 Filed 05/18/21 Page 6 of 11 Pageid#: 322




        For all these reasons, the Plaintiff moves this Court to prohibit Mr. Chiles from testifying

 that the data downloaded from the Taser deployed against Mr. Meeks supports the conclusion

 that Mr. Meeks was not electrocuted by the Taser.

 II. THE AUDIO RECORDING OF THE DEPLOYMENT

        Mr. Chiles characterizes the audio recording taken from Officer Amos’ body-worn

 camera as the “best evidence to analyze on [sic] whether there was an electrical connection to

 Mr. Meeks or not.”

        Mr. Chiles used free software called “Sonic Visualizer version 4.2” to assess the audio

 taken from the body worn camera worn be Jabob Amos when the Taser was deployed by Mr.

 Meeks. Mr. Chiles concludes that the sound of the Taser deployment supports his opinion that

 Mr. Meeks was not electrocuted by the Taser.

        As confirmed in the associated video recording, the Taser was deployed while both Mr.

 Meeks and Jacob Amos were running. Furthermore, the deployment of the Taser continued as

 Officer Amos ran past Mr. Meeks after Mr. Meeks fell to the ground. Like the video, the audio is

 of poor and highly variable quality.

        The essence of Mr. Chiles’ is that the “clacking” sound purportedly heard during the first

 second of the deployment of the Taser is consistent with “arcing in open air.” However, Mr.

 Chiles does not explain how “arcing in open air” supports his conclusion that Mr. Meeks was not

 electrocuted. The most likely reason that Mr. Chiles cannot make this link is because he is a co-

 author of a paper entitled “ Electrical Weapon Charge Delivery with Arcing” that is devoted to

 explaining how the X26P Taser in particular (and other models of Tasers, as well) can cause NMI



                                                 -6-
Case 4:20-cv-00029-MFU-RSB Document 71 Filed 05/18/21 Page 7 of 11 Pageid#: 323




 and can successfully deliver their charges through the bodies of their subjects while arcing in

 open air. A copy of this paper is attached hereto and incorporated herein as EXHIBIT B. In fact,

 Mr. Chiles specifically concluded that of all the Taser models tested, the X26P had the capability

 to maintain an open air arc across the furthest distance while still delivering its charge.

          Mr. Chiles cites to a single Technical Report authored by Mark Kroll, a Director of Axon

 Enterprise, Inc., that was not peer-reviewed, to address the noises made during Taser

 deployments. Furthermore, the free software Mr. Chiles used is licensed3 under the following

 terms pursuant to the GNU General Public License, version 2:

         BECAUSE THE PROGRAM IS LICENSED FREE OF CHARGE, THERE IS
         NO WARRANTY FOR THE PROGRAM, TO THE EXTENT PERMITTED BY
         APPLICABLE LAW. EXCEPT WHEN OTHERWISE STATED IN WRITING
         THE COPYRIGHT HOLDERS AND/OR OTHER PARTIES PROVIDE THE
         PROGRAM "AS IS" WITHOUT WARRANTY OF ANY KIND, EITHER
         EXPRESSED OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE
         IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
         PARTICULAR PURPOSE. THE ENTIRE RISK AS TO THE QUALITY AND
         PERFORMANCE OF THE PROGRAM IS WITH YOU. SHOULD THE
         PROGRAM PROVE DEFECTIVE, YOU ASSUME THE COST OF ALL
         NECESSARY SERVICING, REPAIR OR CORRECTION. (emphasis added_


         Given (i) the lack of support for the contention that “open air arcing” is inconsistent with

 Mr. Meeks’ electrocution and (ii) Mr. Chiles’ own findings in his own paper that such arcing is in

 fact entirely consistent with electrocution, his testimony is necessarily facially self-contradictory,

 confusing and unreliable. This conclusion is confirmed by looking at the Daubert factors:

     1. WHETHER THE THEORY OF TECHNIQUE IN QUESTION CAN AND HAS
        BEEN TESTED.
         There is no claim made that the purported theory underlying Mr. Chiles’ conclusion that a


 3   A copy of this license is attached hereto and incorporated herein as EXHIBIT C.

                                                         -7-
Case 4:20-cv-00029-MFU-RSB Document 71 Filed 05/18/21 Page 8 of 11 Pageid#: 324




 sound consistent with “open air arcing” is inconsistent with electrocution has ever been tested.

 As noted above, Mr. Chiles is a co-author of a paper that reaches the direct opposite conclusion

    2. WHETHER IT HAS BEEN SUBJECTED TO PEER REVIEW AND
       PUBLICATION
        The single paper cited in the report was not peer-reviewed. There is no mention of any

 peer reviewed publication anywhere in the report.

    3. ITS KNOWN ERROR OR POTENTIAL RATE OF ERROR

        There is no discussion of error or potential error anywhere in the report.

    4. THE EXISTENCE OR MAINTENANCE OF STANDARDS

        The report is silent with regard to standards or controls used to analyze the sound, but the

 Sonic Visualizer license specifically disclaims any warranty. As this was the only objective

 means of analysis claimed to have been used, the report lacks any evidence of any applicable

 standard.

    5. WHETHER IT HAS ATTRACTED WIDESPREAD ACCEPTANCE WITHIN A
       RELEVANT SCIENTIFIC COMMUNITY
        The report makes no reference to any acceptance of the technique of using audio

 recordings to assess the effectiveness of Taser deployments within any scientific community, As

 noted above, Mr. Chiles has published a paper that directly contradicts the conclusion he reached

 that “open air arcing” is inconsistent with electrocution. The question to be addresses is not

 whether a Taser makes different noises when it arcs and when it does not arc. The proper

 question, assuming arguendo that the Taser did in fact arc during the deployment of the Taser

 against Mr. Meeks, is whether such arcing was inconsistent with his electrocution. Mr. Chiles

 reaches that conclusion without any basis and in a manner which directly contradicts the findings

                                                 -8-
Case 4:20-cv-00029-MFU-RSB Document 71 Filed 05/18/21 Page 9 of 11 Pageid#: 325




 he published in his own paper.

         For all these reasons, the Plaintiff moves this Court to prohibit Mr. Chiles from testifying

 that the audio recording taken from the body-worn camera worn by Officer Amos when he

 deployed that Taser against Mr. Meeks supports any conclusion that Mr. Meeks was not

 electrocuted by the Taser.

 III. THE RE-CREATION OF A MISSED SHOT IN THE “LABORATORY” OF AXON
 ENTERPRISE, INC.


         Mr. Chiles conducted a purported “re-creation” of a missed Taser shot in a “laboratory” at

 the headquarters of Axon Enterprise, Inc. in Arizona. In its response to the Plaintiff’s subpoena

 duces tecum, Axon concedes that this “laboratory” (which closely resembles a storage room) is

 neither accredited nor certified.4 Axon also provided a video recording of the re-creation.

         Mr. Chiles refers in his report to a single Taser shot made during the course of this re-

 creation and writes that “the pulse graph of the deployment was downloaded and analyzed.” And

 that the “the pulse graph of the missed deployment in the lab is strikingly similar to the pulse

 graph of the X26P Energy Weapon deployment toward Mr. Meeks.” The first problem is that

 Mr. Chiles made four Taser deployments during this re-creation, not one. Of these, according the

 video recording,5 three of the deployments missed the target and one did not. The report entirely

 omits the four shots from the methodology of this “re-creation,” not to mention its findings or

 conclusions. Axon has refused to provide the data related to the missing three shots in response

 to the subpoena duces tecum. This alone should doom any testimony regarding the re-creation as

 Rule 26 specifically requires the inclusion of any information “considered” by an expert in his or

 4   A copy of Axon’s transmittal letter is attached hereto and incorporated herein as EXHIBIT D.
 5   A copy of this video recording is being mailed on a USB drive to the clerk for filing as EXHIBIT E.

                                                         -9-
Case 4:20-cv-00029-MFU-RSB Document 71 Filed 05/18/21 Page 10 of 11 Pageid#: 326




  her report.

         Another problem arises in the procedure used, as Mr. Chiles mentions during the re-

  creation that “what I really need is a non-conductive target.” This statement compromises the

  very integrity of the re-creation and fatally undermines it. Once again, none of the Daubert

  factors apply to this “re-creation”.

                                            CONCLUSION

         WHEREFORE, Mr. Meeks moves this Court to exclude the testimony of Bryan Chiles

  with regard to (i) his unsupported conclusion that the data downloaded from the Taser Officer

  Amos deployed against Mr. Meeks supports the contention that Mr. Meeks was not electrocuted

  by the Taser, (ii) his unsupported conclusion and faulty analysis of audio recordings support any

  contention that “open air arcing” during the deployment of the Taser against Mr. Meeks is

  inconsistent with his electrocution by the Taser, and (iii) his re-creation of the missed shot any

  any conclusions reached by means of this re-creation.

                                         Respectfully submitted,

                              ELDRIDGE ROOSEVELT MEEKS, III
                                        By Counsel


  JAMES RIVER LEGAL ASSOCIATES
  7601 Timberlake Road
  Lynchburg, Virginia 24502
  P (434) 845-4529
  F (434) 845-8536


  By: /s/ M. Paul Valois
     M. Paul Valois, Esquire
     Counsel for Plaintiff
     Virginia State Bar No. 72326

                                                  -10-
Case 4:20-cv-00029-MFU-RSB Document 71 Filed 05/18/21 Page 11 of 11 Pageid#: 327




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 18th day of May, 2021, I electronically filed the foregoing
  Memorandum with the Clerk of this Court using the CM/ECF system, which will automatically
  send notice of this filing to:

         James A. L. Daniel, Esquire
         Martha White Medley, Esquire
         Michael A. Nicholas, Esquire
         Panagiotis C. Kostopanagiotis, Esquire
         DANIEL, MEDLEY & KIRBY, P.C.
         P.O. Box 14125
         Roanoke, Virginia 24038
         P: (540) 983-7600
         F: (540) 983-7711
         jdaniels@dmklawfirm.com
         mmedley@dmklawfirm.com
         mnicholas@dmklawfirm.com
         pck@dmklawfirm.com

         Counsel for Defendants




                                                  -11-
